              21-10464-mew                Doc 1         Filed 03/11/21 Entered 03/11/21 02:38:32                           Main Document
                                                                     Pg 1 of 63

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SoMo Audience Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  P.O. Box 1583
                                  Livingston, NJ 07039
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Essex                                                           Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Chiong & Wan CPAs P.C.
                                                                                                  485 Madison Ave, Suite 1600, New York, NY 10022
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.somoaudience.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              21-10464-mew                 Doc 1            Filed 03/11/21 Entered 03/11/21 02:38:32                                Main Document
                                                                         Pg 2 of 63
Debtor    SoMo Audience Corp.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5191

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
               21-10464-mew                     Doc 1           Filed 03/11/21 Entered 03/11/21 02:38:32                              Main Document
                                                                             Pg 3 of 63
Debtor    SoMo Audience Corp.                                                                             Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             21-10464-mew         Doc 1        Filed 03/11/21 Entered 03/11/21 02:38:32                        Main Document
                                                            Pg 4 of 63
Debtor   SoMo Audience Corp.                                                          Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32        Main Document
                                    Pg 5 of 63




           *During the pendency of the pandemic, please use the firm's temporary mailing address:
                                       48 Seneca Street
                                       Dobbs Ferry, NY 10522
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 6 of 63
                    21-10464-mew                  Doc 1          Filed 03/11/21 Entered 03/11/21 02:38:32                                     Main Document
                                                                              Pg 7 of 63

 Fill in this information to identify the case:
 Debtor name SoMo Audience Corp.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 140 Proof, Inc.      Eric Ontman                                Trade Debt             Disputed                                                                        $244,998.26
 36 East 12th Street                                                                    Subject to
 2nd Floor            eric@acuityads.co                                                 Setoff
 New York, NY 10003 m
                      (305)-515-0570
 33Across Inc.        Chris Meredith                             Trade Debt             Disputed                                                                          $46,202.91
 229 West 28th Street                                                                   Subject to
 New York, NY 10001 chris.meredith@33                                                   Setoff
                      across.com
                      (917)-747-8829
 AdElement Inc.       Ravi Tarije                                Trade Debt                                                                                             $121,050.35
 33 Vincent Behan
 Blvd.                ravi@adelement.co
 Edison, NJ 08837     m
                      (646)-918-4092
 AdMedia              Inga Zubrytska                             Trade Debt             Disputed                                                                          $45,614.84
 6320 Canoga Ave,                                                                       Subject to
 Suite 200            Inga@admedia.co                                                   Setoff
 Woodland Hills, CA m
 91367                (800)-296-7104 ext.
                      232
 DeCenter Ads PTE. Irina Lebrid                                  Trade Debt                                                                                               $45,919.10
 LTD
 160 Robison Road     finance@decentera
 #15-06               ds.com
 Pore Business
 Federation Ctr
 Singapore City,
 Singapore
 EMX Digital, LLC     Brian Weigel                               Trade Debt             Disputed                                                                          $42,592.67
 261 Madison Ave                                                                        Subject to
 4th Floor            Brian.Weigel@emx                                                  Setoff
 New York, NY 10016 digital.com




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10464-mew                  Doc 1          Filed 03/11/21 Entered 03/11/21 02:38:32                                     Main Document
                                                                              Pg 8 of 63


 Debtor    SoMo Audience Corp.                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Engage BDR           Andy Dhanik                                Trade Debt             Disputed                                                                        $110,132.01
 9000 Sunset Blvd                                                                       Subject to
 West Hollywood, CA andy@engagebdr.c                                                    Setoff
 90069                om
                      (310)-954-0751
                      x727
 Feder Kaszovitz LLP Murray Skala                                Professional Fees                                                                                        $90,886.18
 845 Third Avenue
 New York, NY         MSKALA@FEDKA
 10022-6601           S.COM
                      (212)-888-8200
 Fyber/Interactive    Offer Yehudai                              Trade Debt                                                                                             $474,657.30
 POB 10409
 Petach Tikva 9003    offer.yehudai@fybe
 ISRAEL               r.com
 InMobi               Michael Zatorski                           Trade Debt                                                                                             $174,874.50
 475 Brannan Street
 Suite 420            michael.zatorski@i
 San Francisco, CA    nmobi.com
 94107
 Investor Bank        Joel A. Clarke                             PPP Loan                                                                                                 $79,200.00
 101 JFK Parkway
 Short Hills, NJ      jclarke@investorba
 07078                nk.com
                      (908)-388-1727
 JPMorgan Chase       Cori Macri                                 Credit Card, PPP                                                                                       $225,810.09
 Bank, NA                                                        Loan, and
                                                                                                                                                                  *Plus undersecured
 Collateral Mgmt                                                 undersecured
 Small Business       (908)-256-0739                             portion of secured                                                                               portion of
 PO Box 33035                                                    debt                                                                                             secured debt.
 Louisville, KY 40232
 Mobfox               Jebelyn De Jose                            Trade Debt             Disputed                                                                        $398,659.18
 HaNehoshet St. 6                                                                       Subject to
 Tel Aviv, Israel     accounting@mobf                                                   Setoff
                      ox.com
 OpenX                Maria Casas                                Trade Debt                                                                                               $72,759.20
 Technologies, Inc
 888 E Walnut St      maria.casas@open
 2nd Floor            x.com
 Pasadena, CA 91101 (626)-466-1141 x
                      6048
 Rackspace            Maribel Cruz                               Trade Debt                                                                                             $298,543.20
 One Fanatical Place
 City of Windcrest    Maribel.Cruz@rack
 San Antonio, TX      space.com
 78218
 Rubicon (Magnite)    Tony Nguyen                                Trade Debt                                                                                               $69,401.68
 12181 Bluff Creek
 Drive                tnguyen@rubiconp
 4th Floor            roject.com
 Los Angeles, CA      (310)-207-0272
 90094                x108


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10464-mew                  Doc 1          Filed 03/11/21 Entered 03/11/21 02:38:32                                     Main Document
                                                                              Pg 9 of 63


 Debtor    SoMo Audience Corp.                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Smaato Inc.                     Kevin Whitehair                 Trade Debt             Disputed                                                                          $84,541.57
 240 Stockton Street
 10th Floor                      kevin.whitehair@s
 San Francisco, CA               maato.com
 94108                           (650)-430-5517
 Spotxchange                     Kelly McMahon                   Trade Debt                                                                                               $66,588.98
 (SpotX)
 8181 Arista Place               kelly@spotx.tv
 Broomfield, CO                  (303)-507-3007
 80021
 StartApp                        Omri Barnes                     Trade Debt                                                                                               $99,039.56
 584 Broadway, Suite
 1206                            omri.barnes@start
 New York, NY 10012              app.com
 The Media Trust                 Rikki Decker                    Trade Debt             Disputed                                                                          $45,329.47
 PO Box 8056
 Mclean, VA 22106                rdecker@themediat
                                 rust.com
                                 (301)-648-9751




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             21-10464-mew                             Doc 1              Filed 03/11/21 Entered 03/11/21 02:38:32                                                                  Main Document
                                                                                     Pg 10 of 63
 Fill in this information to identify the case:

 Debtor name            SoMo Audience Corp.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $           437,993.64

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $           437,993.64


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $        1,286,113.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $            49,045.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        3,091,083.94


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           4,426,241.94




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              21-10464-mew                   Doc 1          Filed 03/11/21 Entered 03/11/21 02:38:32                        Main Document
                                                                        Pg 11 of 63
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re        SoMo Audience Corp.                                                                               Case No.
                                                                                  Debtor(s)                     Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.       Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $ To be determined by court
               Prior to the filing of this statement I have received                                        $              141,738.00

               Balance Due                                                                                  $                     0.00

2.       The source of the compensation paid to me was:

                   Debtor                 Other (specify):

3.       The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

4.            I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm. *

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d.   [Other provisions as needed]
                   To perform all services as needed by the Debtor, as general bankruptcy counsel to the Debtor.

6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 11, 2021
     Date                                                                        David H. Hartheimer
                                                                                 Signature of Attorney
                                                                                 Mayerson & Hartheimer PLLC
                                                                                 845 Third Avenue
                                                                                 New York, NY 10022
                                                                                 646-778-4381
                                                                                 david@mhlaw-ny.com
                                                                                 Name of law firm




     *
         The firm hires contract professionals from time to time, and to the extent it does so in this case, it will pay
         them from fees received.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 12 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 13 of 63
    21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                        Pg 14 of 63


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           140 PROOF, INC.
                           36 EAST 12TH STREET
                           2ND FLOOR
                           NEW YORK, NY 10003


                           33ACROSS INC.
                           229 WEST 28TH STREET
                           NEW YORK, NY 10001


                           ADCOLONY INC.
                           41 MADISON AVE
                           30TH FLOOR
                           NEW YORK, NY 10010


                           ADELEMENT INC.
                           33 VINCENT BEHAN BLVD.
                           EDISON, NJ 08837


                           ADIANT
                           92 EAST MAIN STREET
                           SUITE 405
                           SOMERVILLE, NJ 08876


                           ADMAN INTERACTIVE SLU
                           CARRER DE ARIBAU
                           230-240, 6TH FLOOR
                           BARCELONA, SPAIN


                           ADMEDIA
                           6320 CANOGA AVE, SUITE 200
                           WOODLAND HILLS, CA 91367


                           ADMIXER EU GMBH
                           KONIGSALLE 98
                           DUSSELDORF, GERMANY


                           ADVANGELISTS, LLC
                           18 BANK STREET
                           SUITE 206
                           SUMMIT, NJ 07903


                           ADVENUE LIMITED
                           11 INTERNATIONAL HOUSE
                           2 24 HOLBORN VIADUCT
                           LONDON, ENGLAND
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 15 of 63



                       ARBIGO INC/ ADLITHIUM
                       626 RXR PLAZA 6TH FLOOR
                       UNINDALE, NY 11056


                       AWS
                       410 TERRY AVENUE
                       SEATTLE, WA 98109


                       BIDFLUENCE INC.
                       13785 RESEARCH BLVD.
                       SUITE 125
                       AUSTIN, TX 78750


                       BIZZCLICK, LLP
                       41 DUKE STREET, EDINBURGH
                       EDINBURGH, SCOTLAND


                       BOLDSCREEN MEDIA
                       149 NEW MONTGOMERY ST.
                       SAN FRANCISCO, CA 94105


                       BRETT PERLOFF
                       507 W. 28TH STREET
                       APT. 510
                       NEW YORK, NY 10001


                       BRIGHT MOUNTAIN MEDIA
                       PO BOX 810012
                       BOCA RATON, FL 33481


                       BROADBASE MEDIA
                       1805 N. CARSTON STREET
                       #402
                       CARSON CITY, NV 89701


                       BRS INTERACTIVE CORP
                       PO BOX 1583
                       LIVINGSTON, NJ 07039


                       BRYAN DELONG
                       140 HOLLAND DRIVE
                       BUTLER, PA 16600-2000
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 16 of 63



                       CELERUM DIGITAL PTE
                       110 ANSON ROAD
                       22-02 INTERNATIONAL PLAZA
                       SINGAPORE CITY, SINGAPORE


                       CHEETAH MOBILE
                       8 WILKIE ROAD #03-01
                       WILKIE EDGE, 00022-809
                       SINGAPORE CITY, SINGAPORE


                       CLICKKY LLC
                       5348 VEGAS DRIVE
                       LAS VEGAS, NV 89108


                       CONNATIX
                       666 BROADWAY, 10TH FLOOR
                       NEW YORK, NY 10012


                       CONSUMABLE, INC
                       680 S. CACHE ST 100
                       JACKSON, WY 83001


                       DAILYMOTION SA
                       140 BOLEVARD MALESHERBES
                       IRVING, TX 75017


                       DCCO, LLC
                       1660 INTERNATIONAL DRIVE
                       MCLEAN, VA 22102


                       DE DIVISION OF CORPORATION
                       PO BOX 898
                       DOVER, DE 19903


                       DE OFFICE OF THE ATTORNEY GENERAL
                       820 N FRENCH ST
                       SUITE 5
                       WILMINGTON, DE 19801


                       DE STATE TREASURY
                       820 SILVER LAKE BLVD.
                       SUITE 100
                       DOVER, DE 19904
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 17 of 63



                       DECENTER ADS PTE. LTD
                       160 ROBISON ROAD #15-06
                       PORE BUSINESS FEDERATION CTR
                       SINGAPORE CITY, SINGAPORE


                       DELAWARE DEPARTMENT OF STATE
                       PO BOX 898
                       DOVER, DE 19903


                       EMX   DIGITAL, LLC
                       261   MADISON AVE
                       4TH   FLOOR
                       NEW   YORK, NY 10016


                       ENGAGE BDR
                       9000 SUNSET BLVD
                       WEST HOLLYWOOD, CA 90069


                       EPOM LTD
                       NANCY WHITTICKER HOUSE
                       7 OLD STREET ROSEAU
                       COMMONWEALTH, DOMINICA


                       FEDER KASZOVITZ LLP
                       845 THIRD AVENUE
                       NEW YORK, NY 10022-6601


                       FREEWHEEL
                       1407 BROADWAY
                       NEW YORK, NY 10018


                       FUTURE TODAY
                       3723 HAVEN AVE
                       MENLO PARK, CA 94025


                       FYBER/INTERACTIVE
                       POB 10409
                       PETACH TIKVA 9003
                       ISRAEL


                       GAMOSHI
                       RAPAPORT STREET 3
                       KFAR SABA 4465141
                       ISRAEL
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 18 of 63



                       GOOGLE ADS
                       1600 AMPHITHEATRE PARKWAY
                       MOUNTAIN VIEW, CA 94043


                       HIVE COVE LLC
                       20 TRADING POST WAY
                       MEDFORD, NJ 08055


                       HULSIZER & GROUS INVESTMENTS
                       99 SUMMIT AVENUE
                       SUMMIT, NJ 07901


                       INFOLINKS MEDIA, LLC
                       45 NORTH BROAD STREET
                       RIDGEWOOD, NJ 07450


                       INMOBI
                       475 BRANNAN STREET
                       SUITE 420
                       SAN FRANCISCO, CA 94107


                       INTERNAL REVENUE SERVICE
                       PO BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       INVESTOR BANK
                       101 JFK PARKWAY
                       SHORT HILLS, NJ 07078


                       IQ ZONE
                       PO BOX 5335
                       SCOTTSDALE, AZ 85261


                       ITN DIGITAL
                       747 THIRD AVE, 5TH FLOOR
                       NEW YORK, NY 10017


                       JBS
                       610 CHADDS FORD DRIVE
                       SUITE M23
                       CHADDS FORD, PA 19317
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 19 of 63



                       JPMORGAN CHASE BANK, NA
                       COLLATERAL MGMT SMALL BUSINESS
                       PO BOX 33035
                       LOUISVILLE, KY 40232


                       KAHANA & FELD LLP
                       2603 MAIN STREET
                       SUITE 350
                       IRVINE, CA 92614


                       KUBIENT'S
                       111 WEST 28TH STREET, SUITE 2B
                       NEW YORK, NY 10001


                       MADHIVE INC.
                       208 W 30TH STREET
                       NEW YORK, NY 10001


                       MEDIA.NET
                       2701 AURORA TOWER
                       DUBAI MEDIA CITY, DUBAI 215028


                       MGID INC.
                       1149 THIRD STREET
                       #210
                       SANTA MONICA, CA 90403


                       MOBFOX
                       HANEHOSHET ST. 6
                       TEL AVIV, ISRAEL


                       MOBOX
                       G. STALINGRADA, 26
                       KYIV CITY
                       UKRAINE


                       MONETIZE.COM, INC.
                       6320 CANOGA AVE, #200
                       WOODLAND HILLS, CA 91236


                       MOPUB, INC.
                       1355 MARKET STREET
                       SUITE 900
                       SAN FRANCISCO, CA 94103
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 20 of 63



                       MORRIS LAW FIRM, APC
                       501 WEST BROADWAY
                       SUITE 1480
                       SAN DIEGO, CA 92101


                       MY6SENSE INC.
                       261 MADISON AVENUE
                       NEW YORK, NY 10016


                       NATIVE ADS INC.
                       244 FIFTH AVENUE
                       N-249
                       NEW YORK, NY 10001


                       NEW JERSEY DIVISION OF TAXATION
                       50 BARRACK STREET, 9TH FLOOR
                       PO BOX 245
                       TRENTON, NJ 08695-0267


                       NINTH DECIMAL
                       150 POST STREET
                       SAN FRANCISCO, CA 94108


                       NJ DIVISION OF TAXATION
                       PO BOX 248
                       TRENTON, NJ 08646


                       NJ OFFICE OF THE ATTORNEY GENERAL
                       RICHARD J. HUGHES JUSTICE COMPLEX
                       25 MARKET STREET
                       TRENTON, NJ 08611


                       NY OFFICE OF THE ATTORNEY GENERAL
                       THE CAPITOL
                       ALBANY, NY 12224-0341


                       NYC DEPT. OF FINANCE
                       375 PEARL STREET
                       30TH FLOOR
                       NEW YORK, NY 10038


                       NYS DEPT. OF TAXATION & FINANCE
                       PO BOX 5300
                       ALBANY, NY 12205
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 21 of 63



                       OMNI JAY LTD
                       1 HATAVOR 31
                       YAZNE, ISRAEL


                       OPENX TECHNOLOGIES, INC
                       888 E WALNUT ST
                       2ND FLOOR
                       PASADENA, CA 91101


                       PAUL MASELLI, ESQ.
                       600 ALEXANDER ROAD
                       SUITE 3-4A
                       PRINCETON, NJ 08540


                       PEAK MEDIA INC.
                       106 W. 32ND ST
                       NEW YORK, NY 10001


                       PIXALATE INC.
                       2209 EL CAMINO REAL, #202
                       PALO ALTO, CA 94306


                       PLAYBUZZ LTD.
                       3 ALUF KALMAN MAGEN ST.
                       BUILDING A, 1ST FLOOR
                       TEL AVIV, ISRAEL


                       POCKETMATH, INC.
                       600 CONGRESS AVENUE
                       AUSTIN, TX 78701


                       POWR, LLC(UNREEL.ME)
                       1689 SECOND, ST
                       SARASOTA, FL 34236


                       PRETIO INTERACTIVE INC.
                       1124 VANCOUER ST
                       VICTORIA, BC
                       CANADA


                       PUBNATIVE GMBH
                       GREIFSWALDER 212 10405
                       BERLIN 10405
                       GERMANY
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 22 of 63



                       PULSEPOINT INC
                       360 MADISON AVENUE
                       14TH FLOOR
                       NEW YORK, NY 10017


                       RACKSPACE
                       ONE FANATICAL PLACE
                       CITY OF WINDCREST
                       SAN ANTONIO, TX 78218


                       ROBERT D. BASS
                       638 LINDERO CANYON ROAD
                       SUITE 290
                       OAK PARK, CA 91377


                       ROBERT MANOFF 2016 NEVADA TRUST
                       1880 WARM SPRINGS ROAD
                       LAS VEGAS, NV 89119


                       ROBERT S. MANOFF
                       13 THAMES DRIVE
                       LIVINGSTON, NJ 07039


                       RTBIQ, INC.
                       540 HOWARD STREET, #200
                       SAN FRANCISCO, CA 94105


                       RUBICON (MAGNITE)
                       12181 BLUFF CREEK DRIVE
                       4TH FLOOR
                       LOS ANGELES, CA 90094


                       SM1 GLOBAL PTY LTD
                       LEVEL 5, 84 PITT STREET
                       SYDNEY NSW 2100
                       AUSTRALIA


                       SMAATO INC.
                       240 STOCKTON STREET
                       10TH FLOOR
                       SAN FRANCISCO, CA 94108


                       SMARTRTB
                       320 S BOSTON, STE 847
                       TULSA, OK 74103
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 23 of 63



                       SMARTY ADS/VESTASOFT
                       122-126 TOOLEY STREET
                       LONDON SE1 2T
                       UNITED KINGDOM


                       SONOBI
                       444 W. NEW ENGLAND AVE.
                       SUITE 220
                       WINTER PARK, FL 32789


                       SOVRN, INC.
                       1750 29TH STREET
                       BOULDER, CO 80302


                       SPOTXCHANGE (SPOTX)
                       8181 ARISTA PLACE
                       BROOMFIELD, CO 80021


                       STARTAPP
                       584 BROADWAY, SUITE 1206
                       NEW YORK, NY 10012


                       STEPHANIE MENSING
                       1635 MARKET STREET
                       SUITE 1600
                       PHILADELPHIA, PA 19103


                       STRATHSPEY DIGITAL
                       165 BROADWAY, 23RD FLOOR
                       NEW YORK, NY 01000


                       SVETLANA MCCALMAN
                       1201 N. ORANGE ST
                       SUITE 762
                       WILMINGTON, DE 19801


                       SWIPETHRU LLC
                       18 BANK STREET SUITE 206
                       SUMMIT, NJ 07901


                       TAPPCELERATO MEDIA, SL
                       CALLE ROSELLO PORCEL 21, 15B
                       BARCELONA, SPAIN 08016
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 24 of 63



                       THE BIG M
                       ROTHSCHILD 45
                       TEL AVIV
                       ISRAEL


                       THE MEDIA TRUST
                       PO BOX 8056
                       MCLEAN, VA 22106


                       TODD E. HOUCK
                       174 GREENVIEW
                       CLARKSBORO, NJ 08020


                       TOUCHPAL HK CO LIMITED
                       SUITE 113A, 11/F, OCEAN CENTRE
                       HARCOUR CITY 5
                       CANTON ROAD TSI, HONG KONG


                       TRIAPODI LTD
                       HASADNAOT ST. 3
                       SUITE 206
                       HERTZELIYA, ISRAEL


                       UDU DIGITAL
                       30 N GOULD ST., SUITE R
                       SHERIDAN, WY 82801


                       UNITED HEALTHCARE INSURANCE CO.
                       PO BOX 94017
                       PALATINE, IL 60094


                       UNITED STATES ATTORNEY'S OFFICE
                       86 CHAMBERS STREET
                       THIRD FLOOR
                       NEW YORK, NY 10007


                       UNITED STATES TRUSTEE'S OFFICE
                       201 VARICK STREET
                       ROOM 1006
                       NEW YORK, NY 10014


                       UNITY TECHNOLOGIES
                       30 3RD STREET
                       SAN FRANCISCO, CA 94103
21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                    Pg 25 of 63



                       US ATTORNEY GENERAL
                       950 PENNSYLVANIA AVENUE
                       WASHINGTON, DC 20300


                       VASHOOT
                       1 HATZOTZRA 17
                       HOD HASHARON 4539704
                       ISRAEL


                       VDOPIA, INC.
                       442 POST STREET
                       8TH FLOOR
                       SAN FRANCISCO, CA 94102


                       VERTICAL MARKETS, INC.
                       10 E YANONALI
                       SANTA BARBARA, CA 93101


                       VERVE WIRELESS
                       5600 AVENIDA ENCINAS
                       SUITE 120
                       CARLSBAD, CA 92008


                       WAADEX OU
                       NARVA MNT 5
                       TALLINN, ESTONIA


                       WILSON ELSER
                       200 CAMPUS DRIVE
                       FLORHAM PARK, NJ 07932


                       XAPADS MEDIA PTE
                       111 NORTH BRIDGE ROAD
                       08-18 PENINSULA PLAZA
                       SINGAPORE


                       XERTIVE GLOBAL MEDIA
                       6 HANECHOSET STREET
                       TEL AVIV
                       ISRAEL


                       ZEDO INC.
                       437 MADISON AVENUE
                       NEW YORK, NY 10022
            21-10464-mew                     Doc 1          Filed 03/11/21 Entered 03/11/21 02:38:32                 Main Document
                                                                        Pg 26 of 63



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      SoMo Audience Corp.                                                                           Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for SoMo Audience Corp. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Robert Manoff 2016 NevadaTrust
 1880 Warm Springs Road
 Las Vegas, NV 89119
 Robert S. Manoff
 13 Thames Drive
 Livingston, NJ 07039
 Todd E. Houck
 174 Greenview
 Clarksboro, NJ 08020




    None [Check if applicable]




 March 11, 2021
 Date                                                                 David H. Hartheimer
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for SoMo Audience Corp.
                                                                      Mayerson & Hartheimer PLLC
                                                                      845 Third Avenue
                                                                      New York, NY 10022
                                                                      646-778-4381
                                                                      david@mhlaw-ny.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 27 of 63



                           BALANCE SHEET
          21-10464-mew   Doc 1     Filed 03/11/21 Entered 03/11/21 02:38:32               Main Document
                                               Pg 28 of 63
8:49 PM                                   SoMo Audience Corp.
03/10/21                                       Balance Sheet
Accrual Basis                                 As of March 10, 2021

                                                                     Mar 10, 21
                            ASSETS
                             Current Assets
                               Checking/Savings
                                Investors Bank                             36,150.03

                                 Total Checking/Savings                    36,150.03

                                 Accounts Receivable
                                  Accounts Receivable                   2,895,534.83

                                 Total Accounts Receivable              2,895,534.83

                                 Other Current Assets
                                  Deposits
                                    CHIONG & WAN CPAs P.C.             20,000.00
                                    Feder Kaszovitz LLP                50,000.00
                                    Horizon Blue Cross Blue Shi...     15,468.84
                                    Mayerson & Hartheimer PLLC         62,073.00
                                    Office Deposit                      1,500.00
                                    Omni Management Group Inc          20,000.00
                                    Sherwood Partners Inc.             35,000.00

                                  Total Deposits                          204,041.84

                                 Total Other Current Assets               204,041.84

                             Total Current Assets                       3,135,726.70

                             Fixed Assets
                               Furniture & Fixtures                        10,821.26
                               Accum Depreciation - Furniture             -10,821.26
                               Office Computer & Equipment                 27,006.91
                               Accum.Depreciation-Office Com...           -27,006.91

                             Total Fixed Assets                                    0.00

                             Other Assets
                              Organization Cost                             1,523.03
                              Accumulated Amortization                     -1,523.03

                             Total Other Assets                                    0.00

                            TOTAL ASSETS                                3,135,726.70

                            LIABILITIES & EQUITY
                              Liabilities
                                Current Liabilities
                                 Accounts Payable
                                    Accounts Payable                    2,745,036.23

                                  Total Accounts Payable                2,745,036.23

                                  Credit Cards
                                   Chase Credit Card#2796(9793)            60,804.93

                                  Total Credit Cards                       60,804.93




                                                                                                          Page 1
          21-10464-mew   Doc 1     Filed 03/11/21 Entered 03/11/21 02:38:32               Main Document
                                               Pg 29 of 63
8:49 PM                                   SoMo Audience Corp.
03/10/21                                         Balance Sheet
Accrual Basis                                    As of March 10, 2021

                                                                        Mar 10, 21
                                  Other Current Liabilities
                                   Payroll Payable                            44,896.54
                                   Loan Payable-Hive Core LLC                 13,750.00
                                   Loan Payable-BRS                           18,350.00
                                   Chase Line of Credit #2004              1,286,113.00
                                   Accrued Taxes                              21,745.00
                                   Chase Overdrawn Funds                         133.16
                                   Loan Payable - Todd                         7,142.90
                                   Payroll Liabilities                           100.23

                                  Total Other Current Liabilities          1,392,230.83

                                 Total Current Liabilities                 4,198,071.99

                             Total Liabilities                             4,198,071.99

                             Equity
                              Capital Stock                                    2,000.00
                              Retained Earnings                             -882,857.10
                              Net Income                                    -181,488.19

                             Total Equity                                 -1,062,345.29

                            TOTAL LIABILITIES & EQUITY                     3,135,726.70




                                                                                                          Page 2
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 30 of 63



                       CASH-FLOW STATEMENT
           21-10464-mew   Doc 1    Filed 03/11/21 Entered 03/11/21 02:38:32                      Main Document
                                               Pg 31 of 63
8:53 PM                                   SoMo Audience Corp.
03/10/21                              Statement of Cash Flows
                                       January 1 through March 10, 2021

                                                                            Jan 1 - Mar 10,...
                               OPERATING ACTIVITIES
                                Net Income                                       -181,488.19
                                Adjustments to reconcile Net Income
                                to net cash provided by operations:
                                  Federal Tax Refund Receivable                   400,178.06
                                  Deposits:CHIONG & WAN CPAs P.C.                 -20,000.00
                                  Deposits:Feder Kaszovitz LLP                    -50,000.00
                                  Deposits:Horizon Blue Cross Blue Shi...         -15,468.84
                                  Deposits:Mayerson & Hartheimer PLLC             -62,073.00
                                  Deposits:Office Deposit                          -1,500.00
                                  Deposits:Omni Management Group Inc              -20,000.00
                                  Deposits:Sherwood Partners Inc.                 -35,000.00
                                  Accounts Payable                                -18,705.38
                                  Chase Credit Card#2796(9793)                      1,389.81
                                  Payroll Payable                                  16,666.68
                                  Loan Payable-Hive Core LLC                        6,875.00
                                  Loan Payable-BRS                                 11,475.00
                                  Chase Overdrawn Funds                               133.16
                                  Payroll Liabilities                                -537.72

                               Net cash provided by Operating Activities            31,944.58

                               FINANCING ACTIVITIES
                                 Retained Earnings                                   1,500.00

                               Net cash provided by Financing Activities             1,500.00

                             Net cash increase for period                           33,444.58

                             Cash at beginning of period                             2,705.45

                            Cash at end of period                                   36,150.03




                                                                                                                 Page 1
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 32 of 63



                  STATEMENT OF OPERATIONS
          21-10464-mew   Doc 1      Filed 03/11/21 Entered 03/11/21 02:38:32                 Main Document
                                                Pg 33 of 63
8:51 PM                                    SoMo Audience Corp.
03/10/21                                           Profit & Loss
Accrual Basis                          January 1 through March 10, 2021

                                                                       Jan 1 - Mar 10, 21
                                 Ordinary Income/Expense
                                    Income
                                      Licensing Fee Income                       6,250.00

                                    Total Income                                 6,250.00

                                    Cost of Goods Sold
                                     Online Storage                             17,429.25

                                    Total COGS                                  17,429.25

                                  Gross Profit                                  -11,179.25

                                    Expense
                                     Bank/Paypal Service Charges                    30.00
                                     Consulting Fee                              5,000.00
                                     Computer Supplies/Expense                     154.00
                                     Insurance Expense
                                       Medical & Dental                     22,604.11
                                       Workers' Comp                           231.23

                                     Total Insurance Expense                    22,835.34

                                     Interest & Late Fees                          718.43
                                     Internet Expense                              983.34
                                     Payroll Expense-Officer Accr...            16,666.68
                                     Payroll Expenses                          111,666.72
                                     Payroll Service Fee                           620.50
                                     Payroll Taxes
                                       PA-SUI                                  181.76
                                       NJ State Disability                     333.32
                                       NJ-SUI                                   66.68
                                       FICA                                  6,923.32
                                       Medicare                              1,619.18
                                       FUTA                                     76.00

                                     Total Payroll Taxes                         9,200.26

                                     Professional Fees
                                      Accounting                            10,376.00
                                      Legal                                 69,007.67

                                     Total Professional Fees                    79,383.67

                                     Rent Expense
                                      Rent - NJ                              2,250.00

                                     Total Rent Expense                          2,250.00

                                    Total Expense                              249,508.94

                                 Net Ordinary Income                          -260,688.19

                                 Other Income/Expense
                                  Other Income
                                    PPP Loan 2                                  79,200.00

                                  Total Other Income                            79,200.00

                                 Net Other Income                               79,200.00

                            Net Income                                        -181,488.19




                                                                                                             Page 1
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 34 of 63



                       FEDERAL TAX RETURN
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 35 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 36 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 37 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 38 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 39 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 40 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 41 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 42 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 43 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 44 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 45 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 46 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 47 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 48 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 49 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 50 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 51 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 52 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 53 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 54 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 55 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 56 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 57 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 58 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 59 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 60 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 61 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 62 of 63
21-10464-mew   Doc 1   Filed 03/11/21 Entered 03/11/21 02:38:32   Main Document
                                   Pg 63 of 63
